Case 1:20-cv-14677-NLH-KMW Document 3 Filed 10/20/20 Page 1 of 2 PageID: 17




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

   SAIM SARWAR,
   Plaintiff,
                                                Case No.: 1:20-cv-14677
   v.

   AARAV HOSPITALITY ONE LLC,
   Defendants.
   _______________________________

                                  Request for Refund

        Plaintiff’s counsel, hereby notifies this Court that he inadvertently paid two
   filing fees for the same case. Due to CM/ECF quirks, Plaintiff’s counsel
   somehow managed to file the same Complaint twice with this Court (and paid
   two separate filing fees for same). Please see the attached receipts for cases
   numbers 3:20-cv-05900 and 3:20-cv-05609 involving the same Plaintiff and
   same Defendant and otherwise identical complaints. Accordingly, Plaintiff
   respectfully requests reimbursement of $400 for the overpaid filing fees.


   Respectfully submitted this October 20, 2020,

    /s/ Tristan W. Gillespie
    Tristan W. Gillespie, Esq.

    THOMAS B. BACON, P.A.
    5150 Cottage Farm Rd.
    Johns Creek, GA 30022

    ATTORNEYS FOR PLAINTIFF



                                            1
Case 1:20-cv-14677-NLH-KMW Document 3 Filed 10/20/20 Page 2 of 2 PageID: 18




                                      2
